Citation Nr: 0700986	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a rating in excess of 10 percent for 
spondylolysis of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The RO certified the veteran's case on appeal in October 
2004.  The veteran submitted additional VA treatment records 
to the RO in November 2005 and the records were forwarded to 
the Board in December 2005.  The veteran waived consideration 
of the evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c) (2006).  Accordingly, the Board 
will consider the records as part of its appellate review.

The issues of service connection for a right shoulder 
disorder and a right knee disorder, and a rating in excess of 
10 percent for spondylolysis of the lower back are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected 
hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1992 to 
February 2002.  He was discharged from service by reason of 
physical disability involving his back.  

The veteran's service medical records (SMRs) show that he had 
a medical board for evaluating his duty status in regard to 
his back pain in August 2001.  The veteran's blood pressure 
was noted to be 142/83 at that time.  The medical board 
report also noted that the veteran took Lisinopril to control 
his hypertension.  

The veteran submitted a claim for service connection for 
disability compensation benefits in December 2001.  He was 
granted service connection for hypertension in March 2002 and 
assigned a 10 percent disability rating.  The grant of 
service connection and disability rating determination was 
based on evidence in the SMRs that the veteran was required 
to take medication for control of his hypertension.  

The veteran was afforded a VA general medical examination in 
May 2002.  His blood pressure was recorded as 161/85.  The 
veteran's 10 percent rating was confirmed in May 2002.

The veteran submitted his notice of disagreement in January 
2003.  He expressed disagreement with the "out comes" of 
his claim.  He did not express any opinion as to why his 
hypertension rating was incorrect.  He did not identify any 
other evidence.

The veteran was afforded a VA cardiovascular examination in 
August 2003.  His blood pressure was recorded three times as 
part of the examination with readings of 144/76, 132/80, 
135/78.  The examiner stated that there was no cardiac 
enlargement and no symptoms of atherosclerotic complications.  
The veteran still used Lisinopril to treat his hypertension.  
The diagnosis was hypertension.

As noted in the Introduction, the veteran submitted VA 
treatment records for consideration in November 2005.  The 
records related to treatment and evaluation provided during 
the period from May 2002 to August 2005.  A review of the 
records shows that the veteran continued to use medication to 
treat his hypertension and that the hypertension was 
controlled.  The treatment entries do not focus on the 
veteran's blood pressure as a problem but provide readings as 
a measure of his overall health.  An entry from January 13, 
2005, summarizes the veteran's status where he was noted to 
have blood pressure readings of 152/92 and 144/94.  The 
examiner noted that the veteran was taking medication for his 
hypertension with no problems.  The veteran said that he 
checked his blood pressure at home and it was in "the 150s 
there as well" [meaning his systolic pressure was in the 
150s].  The treatment records do not reflect readings where 
the systolic pressure is 200 or the diastolic is over 100 at 
any time.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  The veteran's claim for a higher evaluation 
for his hypertension is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's hypertension is rated under Diagnostic Code 
7101.  38 C.F.R. § 4.104 (2006).  Under Diagnostic Code 7101 
a 10 percent rating is assigned where the diastolic pressure 
is predominantly 100 or more, or; the systolic blood pressure 
is predominantly 160 mm or more.  A 10 percent rating is the 
minimum evaluation for an individual with a history of 
diastolic pressure that is predominantly 100 or more, or who 
requires continuous medication for control.  A 20 percent 
rating is warranted where the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  Id.  

The Board notes that a change was recently made to the 
criteria used to evaluate disabilities evaluating 
hypertension.  See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 
2006).  This change added a Note (3) to the criteria at 
Diagnostic Code 7101 that directed that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  As the veteran is not service 
connected for heart disease, the recent amendment to the 
regulations is not for application in this case.

There is no basis for a higher rating for the veteran's 
hypertension at any time during the pendency of his appeal.  
He has been granted service connection for hypertension based 
on his need for medication to control the hypertension.  The 
veteran continues to take medication to control his 
hypertension.  The blood pressure readings in service, the 
readings at his VA examinations, and the readings in the 
latest VA records submitted by the veteran simply do not 
reflect predominant blood pressures that would satisfy the 
criteria for a higher rating. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 10 percent for hypertension.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for a rating in excess of 10 percent 
for his service-connected hypertension.

The veteran submitted his claim for disability compensation 
benefits while he was still on active duty in December 2001.  
The veteran's claim for service connection for hypertension 
was substantiated when he was granted service connection for 
the disability in March 2002.  The veteran expressed his 
disagreement with the disability rating in January 2003.

The RO wrote to the veteran in July 2003.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim for a higher rating.  He was advised of VA's duty 
to assist and what he needed to do in the development of his 
claim.  He was further advised to submit evidence to the RO.

The veteran was issued a statement of the case (SOC) in March 
2004.  The SOC reviewed the additional evidence of record.  
The SOC also denied the veteran's claim for a higher rating 
and provided the basis for the denial.  

The Board finds that the July 2003 letter to the veteran, and 
the SOC of March 2004 fulfilled VA's duty to notify him 
regarding the evidence necessary to support his claim, what 
VA is responsible for, what the veteran is responsible for, 
and for notifying the veteran to submit any pertinent 
evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
obtained and associated with the claims folder.  The veteran 
was afforded VA examinations.  He was scheduled for a hearing 
at the RO but canceled the hearing.  The veteran submitted 
additional VA treatment records in support of his claim.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


REMAND

The veteran is seeking entitlement to service connection for 
both a right shoulder and right knee disorder.  His SMRs do 
not provide any evidence of a diagnosis of a specific chronic 
condition for either joint.  The veteran was treated for 
complaints of neck pain in June 2000 that was attributed to 
trapezius spasm.  The veteran was treated for retropatellar 
pain involving the right knee in May 2000.  His August 2001 
medical board did not list any findings involving either the 
right shoulder or right knee.

The veteran's claim for service connection was denied in 
March 2002.  The veteran was found to not have an 
identifiable current disability.

The veteran was afforded a VA examination in August 2003.  
The veteran complained of pain in the right shoulder and 
right knee.  However, x-rays of both joints were negative.  
The assessment was chronic intermittent right shoulder pain 
with normal x-ray, and chronic intermittent right knee pain 
with no ligamentous instability or signs of meniscus tear and 
normal x-ray.  

The Board notes "that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282,285 (1999).

The veteran's claim for service connection remained denied 
because of a lack of an identifiable disorder for the right 
shoulder and right knee.

The VA treatment records submitted by the veteran show that 
he was evaluated and treated for his back pain.  The veteran 
was seen in July 2004.  His past medical history included a 
notation for right knee pain, the right shoulder was not 
mentioned.  The veteran was noted to have good strength 
bilaterally in the upper and lower extremities.  There was no 
evidence of swelling or crepitus in the right knee.  He was 
seen in a Pain Clinic to address his overall pain on January 
13, 2005.  The examiner reviewed past x-rays for both the 
right shoulder and right knee and noted that they were 
normal.  The veteran's main complaint was his back pain.  The 
examiner provided assessments of degenerative disc disease 
(DDD), myofascial pain syndrome, and possibly degenerative 
facet atrophy.  The examiner did not provide an explanation 
for the myofascial pain syndrome assessment, e.g. he did not 
limit it to the back nor did he say it included the veteran's 
complaints of pain in the right shoulder and right knee.  

The Board notes that "[m]yofascial syndrome is a painful 
condition of skeletal muscles characterized by the presence 
of one or more discrete hyperesthetic areas termed trigger 
points, located within muscles or tendons; when stimulated by 
pressure, these trigger points produce pain in the area of 
the patient's symptoms."  Hoag v. Brown, 4 Vet. App. 209, 212 
(1993).  

The veteran was determined to be disabled in service as a 
result of chronic low back pain secondary to spondylolysis, 
without neurologic abnormality or documented chronic 
paravertebral muscle spasms on repeated examinations with 
characteristic pain on motion.  These were the findings of 
the veteran's service medical board.  X-rays of the lumbar 
spine, dated in September 2000, were interpreted to show that 
there may be evidence of spondylolysis of L5.  There was no 
evidence for spondylolithesis.  

Spondylolisthesis is defined as forward displacement of the 
fifth lumbar over the body of the sacrum, or of the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis.  Smith v. Derwinski, 1 Vet. 
App. 235, 236 (1991).  Spondylolysis is defined as a 
dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis.  Id.

The veteran was granted service connection for spondylolysis 
of the lower back and assigned a 10 percent disability rating 
in March 2002.  His disability was rated as intervertebral 
disc syndrome under Diagnostic Code 5293.  38 C.F.R. § 4.71a 
(2002).

The veteran was afforded a VA examination in May 2002.  He 
was noted to have decreased right knee deep tendon reflex 
that the examiner said was possibly from the veteran's 
lumbosacral spine injury with motor nerve defect.  The 
examiner noted that there was no nerve conduction test or 
electromyography to collaborate [sic].  The assessment was 
lumbosacral spine pain.  

The veteran was evaluated again in August 2003.  X-rays of 
the lumbosacral spine were interpreted to show possible 
spondylolysis defect at L5.  The spine was said to be 
otherwise normal.  The assessment was chronic low back pain 
with no clinical evidence of radiculopathy or myelopathy.  
The examiner said that the current x-rays did not show any 
significant disc space narrowing and no mention of 
significant degenerative changes.  

The veteran's claim remained denied and he was issued a SOC 
in March 2004.  The SOC provided an analysis of the veteran's 
low back disability, to include review under the twice 
amended regulations used to evaluate disabilities of the 
spine.  

The VA records submitted by the veteran appear to show 
changes in his symptomatology of his back disability.  The 
veteran was evaluated in the Pain Clinic to address his 
continued complaints of back pain.  He was referred for use 
of a muscle stimulator to treat muscle spasms.  He has 
received at least one steroid injection to address his back 
pain.  A magnetic resonance imaging (MRI) study in August 
2004 reported that there was mild disc dehydration and mild 
facet/ligamentous hypertrophy at L5-S1 without canal stenosis 
or neural foraminal narrowing.  A computed tomography (CT) 
scan of August 2005 reported that there was minimal posterior 
disc bulge at the L3-L4 level.  There also was a small 
central disc bulge at the L4-L5 level.  Further, there was a 
small amount of disc extending into the left lateral recess 
at the L4-L5 level.  There was no definite encroachment on 
the exiting nerve root.  

A new VA examination is required to assess the veteran's 
claim for service connection.  The latest medical evidence 
has provided a diagnosis of myofascial pain syndrome, 
although it is not clear if this was meant to encompass the 
veteran's complaints of pain in the right shoulder and right 
knee.  The examination report can address this issue.

A new VA examination is also required to assess the veteran's 
current level of disability regarding his service-connected 
back disability.  The additional VA treatment records provide 
evidence of changes of the lumbosacral spine and a change in 
symptomatology expressed by the veteran.  Further, the 
veteran's last examination was in August 2003.  The new 
examination will be able to consider the interim treatment 
records and provide a current assessment on the level of 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The veteran should be afforded an 
examination to address the claim of 
disabilities involving the right shoulder 
and right knee.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.

The examiner should identify any and all 
disorders of the right shoulder and right 
knee that may be present, if any.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any current disorder of the above 
identified joints is related to the 
veteran's military service, to include if 
a diagnosis of myofascial pain syndrome 
from the January 13, 2005, assessment 
encompasses the veteran's right shoulder 
and right knee and, if so, whether this 
condition is related to the veteran's 
military service.  A complete rationale 
for any opinion expressed must be 
provided.

3.  The veteran should be afforded an 
examination of his low back disability to 
include the orthopedic and neurological 
components.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All clinical findings 
should be reported in detail. 

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


